On Motion for Rehearing.
Appellants, on rehearing, reiterate, in complaining of this court’s former judgment adverse to them, the 101 assignments of error upon which they then predicated their appeal, and now add thereto some 23 more complaints, making a total of 124. They further, very courteously, invoke R. S., Articles 1873 and 1875, as entitling them thereto, and request of this court that it file detailed findings of fact upon each and all of such total number of assignments, contending that they are entitled to have this court also state the evidence itself upon which it bases such requested findings and conclusions of fact, because, it is alleged, that will be “necessary in order to determine upon the correctness of each ruling of this court”, which they so challenge.
The motion has been carefully considered, but is overruled, upon the conclusion that the original opinion properly applied the law to the facts as they appeared from the court’s independent findings and from the verdict of the jury as to the damages the appellants had suffered from the condemnation—both in the land taken and in that remaining to them after such appropriation by the appellee. Those findings of both court and jury are not only found by this court to have been fully supported by the evidence, but it is further determined that they, in turn, likewise support the judgment rendered thereon. Wherefore, under the former holding that no other fact issues were shown to have been raised by the evidence, it is apparent that appellants have not shown themselves to have been legally aggrieved.
As was before made plain, the view taken both below and on appeal was that the controlling questions appellants raised in these multiplied assignments—other than those so submitted to the jury as to their consequent damages from the condemnation—-had been settled by the law of the State against them, under the conclusive showing, as found by the trial court itself on sufficient evidence, that the appellee had both properly possessed the right of eminent domain and had validly exercised it in condemning the 9.33 acres of appellants’ land here involved. The court is unconvinced, after a reconsideration, that such holding was erroneous. The appellants misconstrue Articles 1873 and 1875, supra. This cause, being an ordinary condemnation suit, appeals in which “are governed by the same law governing appeals in other *634cases” — R.S. Article 3268, Par. 3 — was appealed from the County Court; it was affirmed here, and, while a painstaking opinion was written in response to appellants’ earnest and extended contentions, that was not in such a case required of this court by those statutes; nor, on this rehearing, are the additionally prayed-for conclusions of fact and law required. It has been repeatedly held that, in such circumstances, those invoked statutes do not apply; Tucker v. Higdon, Tex.Civ.App., 115 S.W.2d 973; Page v. Hart, Tex.Civ.App., 124 S.W.2d 399; Bankers Protective Life Ins Co., v. Mozingo, Tex.Civ.App., 127 S.W.2d 525; Associated Indemnity Corp. v. Gatling, Tex.Civ.App., 75 S.W.2d 294; Tucker & Co. v. Freiberg & Kahn, 46 Tex.Civ.App. 160, 101 S.W. 837, 838; Fink v. San Augustine Grocery Co., Tex.Civ.App., 167 S.W. 35, error dismissed; Delaune v. Beaumont Irr. Co., 38 Tex.Civ.App. 225, 85 S.W. 438, error dismissed; Wright.v. Hooker, 55 Tex.Civ.App. 47, 118 S.W. 765; Roberts v. Arlington Realty Co., Tex.Civ.App., 128 S.W. 159; Lutcher v. Stoddard, Tex.Civ.App., 56 S.W. 608; Cooper v. Newsom, Tex.Civ.App., 224 S.W. 568, error dismissed.
The motion will be refused.
Refused.